           Case 1:19-cv-11861-MKV Document 56 Filed 06/26/20 Page 1 of 1
Filiberto Agusti
202 429 6428 direct
202 261 7512 fax
fagusti@steptoe.com

1330 Connecticut Avenue, NW
Washington, DC 20036-1795
202 429 3000 main
www.steptoe.com




June 26, 2020
Via ECF
Hon. Mary Kay Vyskocil
United States District Court
Southern District of New York
500 Pearl St., Room 2230
New York, New York 10007

Re:      Broidy et al. v. Global Risk Advisors LLC, et al., 19 Civ. 11861 (S.D.N.Y.)

Dear Judge Vyskocil:

       We write on behalf of Plaintiffs Elliot Broidy and Broidy Capital Management, LLC
under Rule 4.C of Your Honor’s Individual Practices to provide notice to the Court and to
Defendants that, in response to the pending Motion to Dismiss, the Plaintiffs are filing herewith a
First Amended Complaint.

     The First Amended Complaint is being filed within the timeframe allowed for an
amendment as of course under Rule 15. See Fed. R. Civ. P. 15(a)(1)(B).

                                                     Respectfully,



                                                     Filiberto Agusti
